Reasons for allowance




1.	Claims 1, 4-8, 11-15, 18-22, 25-28 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with response dated 02/28/22 the closest prior art NPL- 3GFP TSG RAN WG1 Meeting #84 Malta, 15th – 19th  February, 2016 explains the timing between PUCCH with DCi format 0 or 4 to PUSCH is 4 sub-frames according section 8.0 in 3GPP TS 36.213. With the introduction of shorter TTis for PUSCH, this delay from UL grant to UL transmissions should be reduced below 4 sub-frames. Here, the delay can be divided into two components: 1.    Receiving DL control channel with grant i.e. channel estimation, demodulation, channel decoding, CRC check and extracting DCI bits for UL grant. 2.    Preparing and transmitting PUSCH with reduced TTl i.e. turbo encoding, modulation, SC-FDMA symbol generation, adding CP and transmitting. CN104254995B explains a PUSCH may include the pilot tone symbol at the heart in each time slot Number, and other transmission plans, such as PUCCH format 3, it may include per 2 frequency pilot signs of time slot. For example, PUCCH format 3 can be Include pilot signal on the symbol #2 and #6 of each time slot. In existing 8/9/10 transmission plan of version, the position of pilot signal It can be pre-determining to put, therfore WTRU may not change the position of pilot signal based on link and/or channel situation. It is additional Ground, since some designs for these transmission plans consider, PUCCH transmission can be performed according to hopping scheme. For example, frequency hopping Scheme can be carried out across the UL system bandwidths in subframe on two time slots. Han et al(US 2013/0044667A1) explains each subframe is 1 ms long, including two slots. The 20 slots of the radio frame may be sequentially numbered from 0 to 19. Each slot has a length of 0.5 ms. A time required to transmit one subframe is defined as a Transmission Time Interval (TTI). Time resources may be identified by a radio frame number (or a radio frame index), a subframe number (or a subframe index), and a slot number (or a slot index).  A PUCCH from one UE is allocated to an RB pair in a subframe and the RBs of the RB pair occupy different subcarriers in two slots. This PUCCH allocation is called frequency hopping of an RB pair allocated to a PUCCH over a slot boundary. However, if frequency hopping is not applied, the RB pair occupies the same subcarriers in two slots. Since a PUCCH from a UE is allocated to an RB pair in a subframe irrespective of frequency hopping, the same PUCCH is transmitted twice, each time in one RB of each slot in the subframe.


  
However regarding claims 1, 15, 22  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the first slot corresponds to a first transmission time interval (TTI); determining a resource for transmitting a second uplink channel in a second slot of the subframe, wherein the second slot corresponds to a second TTI, the resource is determined based at least in part on the resource configuration for the first uplink channel, and the second uplink channel is different from the first uplink channel; and
transmitting the first uplink channel in the first slot of the subframe using the received resource configuration and the second uplink channel in the second slot of the subframe using the determined resource.
Further regarding claim 8 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  and the second uplink channel is different from the first uplink channel, and transmit the first uplink channel in the first slot of the subframe based on the resource configuration and the second uplink channel in the second slot of the subframe using the determined resource; and a memory coupled with the processor.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478